Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art fails to disclose the limitations of sub-dividing at least one conductor in a device-level layout design of an integrated circuit into multiple sub-divided conductor portions based on a technology file defining physical properties for layers in the integrated circuit at a different level of granularity than in the device-level layout design, wherein the device-level layout design is generated from a geometric layout design of the integrated circuit and corresponds to a physical representation of the geometric layout design of the integrated circuit at a device-level of abstraction, and modifying the device-level layout design to align with the granularity of the physical properties for layers in the integrated circuit defined by the technology file by replacing the at least one conductor in the device-level layout design with the sub-divided conductor portions, in combination with other limitations as recited in independent claims 1, 8, and 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIC LIN whose telephone number is (571)270-3090.  The examiner can normally be reached on M-F 07:30-17:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 

27 September 2021




/ARIC LIN/Examiner, Art Unit 2851                                                                                                                                                                                                        



/JACK CHIANG/Supervisory Patent Examiner, Art Unit 2851